         Case 1:19-cv-00078-CCB Document 34 Filed 10/26/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

SAQIB ALI                                     *
                                              *          Civil Action No. CCB-19-78
           v.                                 *
                                              *
LAWRENCE HOGAN, et al.                        *


                                          ORDER

      Upon consideration of Governor Lawrence Hogan’s motion to dismiss (ECF 25), Attorney

General Brian Frosh’s motion to dismiss (ECF 26), and the responses and replies thereto, it is

hereby ORDERED that:

      1. Defendants’ motions to dismiss are GRANTED;

      2. Mr. Ali’s amended complaint is DISMISSED with prejudice;

      3. The Clerk is directed to SEND copies of this Order and the accompanying

         Memorandum to counsel of record; and

      4. The Clerk is directed to CLOSE the case.



   10/26/20                                                          /S/
Date                                                     Catherine C. Blake
                                                         United States District Judge




                                              1
